DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to under the following informalities:
Page 1, line 33 reads “rule for measuring skin lesions”, this should be written as “ruler for measuring skin lesions”.  
Page 5, line 16 reads “is intersects”, this should be written as “it intersects”.  
Page 5, lines 24-25 reads “Having more that one point”, this should be written as “Having more than one point”. 
Appropriate correction is required. 
Applicant's cooperation in reviewing the disclosure and claims to ensure that all text appears as intended is solicited.
Claim Rejections - 35 USC § 103

Claims 1-2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 8606345), in view of Kantor (US 20110304705). 

With respect to Claim 1, in the field of medical dual lens cameras, Taylor discloses in at least Figs. 1-2 and 8A-C, a non-contact skin imaging device (10) comprising: 
               an imaging apparatus (20, 22) arranged to capture image data from a skin surface (Col. 3, lines 64-65, “…for documenting areas and subjects of interest on a person’s skin...”); 
an optical range finder arranged to determine a position of the skin surface (Brief Summary of the Invention, Col. 2, lines 60-67, “The imaging apparatus further includes a laser range finding configuration, wherein spaced first and second lasers are angularly disposed so as to cast beams that intersect at a desired distance from the imaging apparatus”); and 
a controller (32) in communication with the optical range finder (Detailed Description of the Invention, col. 6, lines 14-16, “computer processor 32 is in electrical communication with battery power source 30 and functions to provide overall control of components”, the controller being arranged: 
to judge whether or not the skin surface is in an optimal position for capturing the photometric stereo image data (Detailed Description of the Invention, Col. 6, lines 14-16, “processor 32 is capable (via software) to determine whether the subject is within a suitable range for imaging”), and 
upon judging that the skin surface is in the optimal position, to automatically trigger capture of the photometric stereo image data (Brief Summary of the Invention, Col. 3, line 2, “a trigger-type actuator is provided to initiate image capture” where automatically is interpreted as “by itself with little or no direct human control” (Oxford languages), thus, the trigger-actuator 15 allows for automatic image capture because Taylor provides for a trigger-type actuator to initiate image capture when an optimal/desired position is reached, it is herein broadly, yet reasonably, considered to require little human control and therefore automatic).
a photometric stereo the imaging apparatus being arranged to capture photometric stereo image data from a skin surface and/or the controller automatically triggering capture of the image data, wherein “automatically” is considered to be purely devoid of human assistance. 
In an analogous imaging field of endeavor, Kantor discloses in at least Fig. 1 a photometric stereo imaging apparatus arranged to capture photometric stereo image data from a skin surface (Abstract, “The imaging device of the invention significantly improves photometric stereo measurements by suppressing specular reflection and allows accurate determination of the surface shape”; (Para [0072], “The present invention introduces a method and an apparatus for imaging the topography of skin or tissue surface in an accurate and reproducible way. To achieve this, the following specification describes methods for removing glare caused by specular reflection of light, which is the main source of errors in photometric stereo measurements.”)
Furthermore, it has been held that providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95 (CCPA 1958).  Here, whether or not the triggering an actuator manually or automatically at the optimal desired position would accomplish the same result of image capture at said optimal desired position.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor with photometric stereo measurements as disclosed by Kantor and to provide an automatic triggering of an image capture, wherein automatically is considered to be completely devoice of human assistance. 


With respect to Claim 2, in the field of medical dual lens cameras Taylor discloses in at least Figs. 1-2 and 8A-C, a non-contact skin imaging device (10) according to claim 1 comprising: 
an image capture device (20, 22) (Claim 1, “A hand-held dermatological imaging apparatus adapted for simultaneously capturing images of a target subject of interest and a surrounding area of interest on a patient”; and 
an illumination array comprising a plurality of illuminators (24L, 24R) arranged to illuminate a field of view of the image capture device from different angles (Detailed Description of the Invention, Col. 4, lines 41-47, “imaging apparatus 10 includes a pair of spaced light beam emitters, each referenced as 24 (including a left light beam emitter configuration (24L) and a right light beam emitter configuration (24R), which are inwardly angled to emit beams of light to a common point spaced a predetermined distance from the front (16) of imaging apparatus (10).”)
However, Taylor does not disclose the photometric stereo imaging apparatus. 
In an analogous imaging field of endeavor, Kantor discloses in at least Fig. 1, the photometric stereo imaging apparatus (Abstract, “The imaging device of the invention significantly improves photometric stereo measurements by suppressing specular reflection and allows accurate determination of the surface shape”; (Para [0072], “The present invention introduces a method and an apparatus for imaging the topography of skin or tissue surface in an 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor with photometric stereo measurements as disclosed by Kantor. 
The motivation being to reduce specular reflection, allowing for accurate determination of surface shapes (as disclosed by Kantor (Abstract)). 

With respect to Claim 16, in the field of medical dual lens cameras, Taylor discloses in at least Figs. 1-2 and 8A-C, a non-contact method of capturing image data of a skin surface, the method comprising: 
determining, using an optical range finder, a position of the skin surface within a field of view of an image capture device (Brief Summary of the Invention, Col. 2, lines 60-67, “The imaging apparatus further includes a laser range finding configuration, wherein spaced first and second lasers are angularly disposed so as to cast beams that intersect at a desired distance from the imaging apparatus”; (Col. 6, lines 42-56, “imaging apparatus 10 includes a pair of laser beam projecting devices 24 that are installed in laterally spaced relation (e.g. left and right configurations) and angularly disposed such that the respective beams intersect at a predetermined distance from the front 16 of imaging device 10 so as to provide the user with a visual indication when the imaging device is the proper distance from the subject.”) 
judging whether or not the skin surface is in an optimal position for capturing the image data (Detailed Description of the Invention, Col. 6, lines 14-16, “processor 32 is capable (via software) to determine whether the subject is within a suitable range for imaging”); and 
upon judging that the skin surface is in the optimal position, automatically triggering capture of the image data (Brief Summary of the Invention, Col. 3, line 2, “a trigger-type actuator is provided to initiate image capture” where automatically is interpreted as “by itself with little or no direct human control” (Oxford languages), thus, the trigger-actuator 15 allows for automatic image capture because Taylor provides for a trigger-type actuator to initiate image capture when an optimal/desired position is reached, it is herein broadly, yet reasonably, considered to require little human control and therefore automatic).
However, Taylor does not disclose photometric stereo imaging. 
In an analogous imaging field of endeavor, Kantor discloses in at least Fig. 1, photometric stereo imaging (Abstract, “The imaging device of the invention significantly improves photometric stereo measurements by suppressing specular reflection and allows accurate determination of the surface shape”; (Para [0072], “The present invention introduces a method and an apparatus for imaging the topography of skin or tissue surface in an accurate and reproducible way. To achieve this, the following specification describes methods for removing glare caused by specular reflection of light, which is the main source of errors in photometric stereo measurements.”)
Furthermore, it has been held that providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95 (CCPA 1958).  Here, whether or not the triggering an actuator 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor with photometric stereo measurements as disclosed by Kantor and to provide an automatic triggering of an image capture, wherein automatically is considered to be completely devoice of human assistance. 
The motivation being that it provides accurate results because it provides a means of eliminating of specular reflectivity (as disclosed in Kantor Para [0029]) and provide a more user-friendly device.

Claims 4-10, 13, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 8606345), in view of Kantor (US 20110304705), and further in view of Lee (US 20070229796). 


With respect to Claim 4, the modified system of Taylor in view of Kantor discloses a non-contact skin imaging device according to claim 2. 
wherein the optical range finder comprises a light source (24R and 24L) mounted in a fixed position relative to the image capture device, the light source being arranged to emit a light beam through the field of view of the image capture device (20, 22).

In the analogous field of optical range finders, Lee discloses in at least Fig. 2 an imaging device comprising, among other features, a collimated light source mounted in a fixed position relative to the image capture device, the collimated light source being arranged to emit a collimated light beam through the field of view of the image capture device (Para [0019], “The pulse is reflected by the first beam splitter 112 and then collimated by the first object lens 111, to travel toward the target”; (Para [0025], “the pulse is emitted from the emitting/image-capturing system 22', and reflected by the target to enter the receiving/telescope system 21'. In addition, the target is viewed through the receiving/telescope system 21' and the image of the target is captured by the emitting/image-capturing system 22'.” Both beam emitters are seen as fixed to the image capture device in Fig. 2 with beam splitters for collimating the first and second object lens, the beams are within the field of view and the distance is presented on a display as shown in Figs. 7A-B, this is also described in Para [0028] and [0030].)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Taylor in view of Kantor, with collimated light sources in a fixed position being arrange to emit a collimated light beam through the field of view of the image capture device. 
The motivation being to obtain an optimal distance and position for image capture as well as provide visual feedback to the user and further allowing the user to control the field of view. 



 

With respect to Claim 5, the modified system of Taylor in view of Kantor discloses aaa non-contact skin imaging device according to claim 4. 
wherein the optical range finder comprises a plurality of light sources (24R, 24L) mounted in different respective fixed positions relative to the image capture device (20, 22), wherein the plurality of light sources are arranged to emit a plurality of light beams through the field of view of the image capture device. 
Taylor in view of Kantor however lacks a clear disclosure of the light source emitting a collimated light beam.
In the analogous field of optical range finders, Lee discloses an optical range finder comprises a plurality of collimated light sources mounted in different respective fixed positions relative to the image capture device, wherein the plurality of collimated light source are arranged to emit a plurality of collimated light beams through the field of view of the image capture device (Para [0019], “The pulse is reflected by the first beam splitter 112 and then collimated by the first object lens 111, to travel toward the target”; (Para [0025], “the pulse is emitted from the emitting/image-capturing system 22', and reflected by the target to enter the receiving/telescope system 21'. In addition, the target is viewed through the receiving/telescope system 21' and the image of the target is captured by the emitting/image-capturing system 22'.” Both beam emitters are seen as fixed to the image capture device in Fig. 2 with beam splitters for collimating the first and second object lens, the beams are within the field of view and the distance is presented on a display as shown in Figs. 7A-B, this is also described in Para [0028] and [0030].)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Taylor in view of Kantor, with collimated light sources in a fixed position being arrange to emit a collimated light beam through the field of view of the image capture device. 
The motivation being to obtain an optimal distance and position for image capture as well as provide visual feedback to the user and further allowing the user to control the field of view. 






With respect to Claim 6, the modified system of Taylor in view of Kantor discloses a the non-contact skin imaging device according to claim 5, wherein the plurality of light sources are oriented so that the plurality of light beams converge as they pass through the field of view of the image capture device (Col. 6, lines 42-56, “use of the laser range finder apparatus and method associated with an imaging apparatus….imaging apparatus 10 includes a pair of laser beam projecting devices 24 that are installed in laterally spaced relation (e.g. left and right configurations) and angularly disposed such that the respective beams intersect at a predetermined distance from the front 16 of imaging device 10 so as to provide the user with a visual indication when the imaging device is the proper distance from the subject”; (Col. 4, lines 56-60, “A further significant aspect of the present invention involves providing light beam emitters 24 that function to allow imaging apparatus 10 to provide the user with accurate feedback as to when imaging apparatus 10 is inside a suitable image capture window, or outside a suitable image capture window.” Where the collimated light beams are fixed on the right and left side of front 16 of the laser range finder apparatus and the respective beams intersect at a predetermined distance) 
However, Taylor in view of Kantor does not disclose a collimated light source.
In the analogous field of optical range finders, Lee discloses collimated light sources (Para [0019], “The pulse is reflected by the first beam splitter 112 and then collimated by the first object lens 111, to travel toward the target.” Both beam emitters are seen as fixed to the image capture device in Fig. 2 with beam splitters for collimating the first and second object lens, the beams are within the field of view and the distance is presented on a display as shown in Figs. 7A-B, this is also described in Para [0028] and [0030].)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Taylor in view of Kantor, with collimated light sources in a fixed position being arrange to emit a collimated light beam through the field of view of the image capture device. 
The motivation being to obtain an optimal distance and position for image capture as well as provide visual feedback to the user and further allowing the user to control the field of view. 

With respect to Claim 7, the modified system of  Taylor in view of Kantor discloses, a non-contact skin imaging device according to claim 6, wherein the plurality of light beams are arranged to intersect at a distance from the image capture device that corresponds to the optimal position (Col. 6, lines 42-56, “use of the laser range finder apparatus and method associated with an imaging apparatus….imaging apparatus 10 includes a pair of laser beam projecting devices 24 that are installed in laterally spaced relation (e.g. left and right configurations) and angularly Where the collimated light beams are fixed on the right and left side of front 16 of the laser range finder apparatus and the respective beams intersect at a predetermined distance, laser beams 24L and 24R diverge when the laser range finder apparatus is placed too close to the subject, thus, providing another form of visual indication to the user, Processor 32 also determines optimal distance for image capture based on the orientation of laser beams 24L and 24R of an image 1 and image 2 as disclosed by Taylor Col. 5, lines 35-38)
However, Taylor in view of Kantor does not disclose collimated light beams. 
In the analogous field of optical range finders, Lee discloses collimated light beams (Para [0019], “The pulse is reflected by the first beam splitter 112 and then collimated by the first object lens 111, to travel toward the target.” Both beam emitters are seen as fixed to the image capture device in Fig. 2 with beam splitters for collimating the first and second object lens, the beams are within the field of view and the distance is presented on a display as shown in Figs. 7A-B, this is also described in Para [0028] and [0030].)
It would have been obvious for one of ordinary skill in the art to have modified the system of Taylor in view of Kantor, with collimated light.
The motivation being to obtain an optimal distance and position for image capture as well as provide visual feedback to the user and further allowing the user to control the field of view. With respect to Claim 8, in the field of medical dual lens cameras Taylor discloses in at least Figs. 1-2 and 8A-C, a non-contact skin imaging device according to claim 4, wherein the controller is in communication with the image capture device to monitor a position at which the light beam(s) intersect the skin surface (Col. 6 line 60 – Col. 7 line 2, “The processor 32 is capable of determining that the target in FIG. 8A is on the far side of the laser angle convergence. FIG. 8B illustrates imaging apparatus 10 positioned too close to the patient's hand such that left and right beams 25L and 25R reflect on the patient's hand prior to intersection and/or convergence. The processor 32 is capable of determining that the target in FIG. 8B nearer than the target in FIG. 8B Finally, FIG. 8C illustrates imaging apparatus 10 properly positioned relative to the patient's hand such that beams 25L and 25R intersect at or near the subject of interest (SOI).”) whereby the controller is arranged to judge whether or not the skin surface is in an optimal position based on the position at which the collimated light beam(s) intersect the skin surface (Col. 5, lines 24-28, “By comparing successive data from corresponding successive light beam emissions from both light beam emitters 24L and 24R, processor 32 is capable (via software) to determine whether the subject is within a suitable range for imaging.”) 
However, Taylor does not disclose capturing the photometric stereo image data or collimated light beam(s). 
Kantor discloses in at least Fig. 1, capturing the photometric stereo image data (Abstract, “The imaging device of the invention significantly improves photometric stereo measurements by suppressing specular reflection and allows accurate determination of the surface shape”; (Para [0072], “The present invention introduces a method and an apparatus for 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor with the capture of photometric stereo image data as disclosed by Kantor
The motivation being to reduce specular reflection, allowing for accurate determination of surface shapes (as disclosed by Kantor (Abstract)).Taylor in view of Kantor further lacks a clear disclosure of collimated light beams.
In the analogous field of optical range finders, Lee discloses in at least Fig. 2, collimated light beam(s) (Para [0019], “The pulse is reflected by the first beam splitter 112 and then collimated by the first object lens 111, to travel toward the target.” Both beam emitters are seen as fixed to the image capture device in Fig. 2 with beam splitters for collimating the first and second object lens, the beams are within the field of view and the distance is presented on a display as shown in Figs. 7A-B, this is also described in Para [0028] and [0030].)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Taylor in view of Kantor, with collimated light.
The motivation being to obtain an optimal distance and position for image capture as well as provide visual feedback to the user and further allowing the user to control the field of view.With respect to Claim 9, in the field of medical dual lens cameras Taylor discloses in at least Figs. 8A-C, a non-contact    skin    imaging    device    according    to    claim    7,    wherein    the controller is in communication with the image capture device to monitor a position at which each light beam intersects the skin surface, whereby the controller is arranged to judge that the skin surface is in an optimal position if the positions at which the light beams intersect the skin surface are within a predetermined region (Col. 6 line 60 – Col. 7 line 2, “The processor 32 is capable of determining that the target in FIG. 8A is on the far side of the laser angle convergence. FIG. 8B illustrates imaging apparatus 10 positioned too close to the patient's hand such that left and right beams 25L and 25R reflect on the patient's hand prior to intersection and/or convergence. The processor 32 is capable of determining that the target in FIG. 8B nearer than the target in FIG. 8B Finally, FIG. 8C illustrates imaging apparatus 10 properly positioned relative to the patient's hand such that beams 25L and 25R intersect at or near the subject of interest (SOI).”)
However, Taylor does not disclose capturing the photometric stereo image data or collimated light beam(s).
capturing the photometric stereo image data (Abstract, “The imaging device of the invention significantly improves photometric stereo measurements by suppressing specular reflection and allows accurate determination of the surface shape”; (Para [0072], “The present invention introduces a method and an apparatus for imaging the topography of skin or tissue surface in an accurate and reproducible way. To achieve this, the following specification describes methods for removing glare caused by specular reflection of light, which is the main source of errors in photometric stereo measurements.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor with the capture of photometric stereo image data as disclosed by Kantor. 
The motivation being to reduce specular reflection, allowing for accurate determination of surface shapes (as disclosed by Kantor (Abstract)).
Taylor in view of Kantor further lacks a clear disclosure of collimated beams.
, collimated light beam(s) (Para [0019], “The pulse is reflected by the first beam splitter 112 and then collimated by the first object lens 111, to travel toward the target.” Both beam emitters are seen as fixed to the image capture device in Fig. 2 with beam splitters for collimating the first and second object lens, the beams are within the field of view and the distance is presented on a display as shown in Figs. 7A-B, this is also described in Para [0028] and [0030].)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Taylor in view of Kantor, with collimated light.
The motivation being to obtain an optimal distance and position for image capture as well as provide visual feedback to the user and further allowing the user to control the field of view.

With respect to Claim 10, in the field of medical dual lens cameras Taylor discloses in at least Figs. 8A-C, a non-contact    skin    imaging    device    according    to    claim    9,    wherein    the lights beams project points on the skin surface, and wherein the controller is arranged to judge that the skin surface is in an optimal position if the points are spaced from each other by less than a threshold distance (Claim 1, “said pair of spaced light beam emitters modulated and configured for rapid alternating activation so as to project alternating first and second beams of light toward the patient and within said area of interest; said first beam of light generating a first reflecting beam from a first point on the patient, and said second beam of light generating a second reflecting beam from a second point on the patient; at least one of said first and second imaging systems configured to detect reflectance locations from the patient from each of said alternating first and second beams of modulated light and said Where suitable range is interpreted as a threshold distance for determination of the optimal position). 
However, Taylor does not disclose capturing the photometric stereo image data or collimated light beams. 
In an analogous imaging field of endeavor, Kantor discloses in at least Fig. 1 capturing the photometric stereo image data (Abstract, “The imaging device of the invention significantly improves photometric stereo measurements by suppressing specular reflection and allows accurate determination of the surface shape”; (Para [0072], “The present invention introduces a method and an apparatus for imaging the topography of skin or tissue surface in an accurate and reproducible way. To achieve this, the following specification describes methods for removing glare caused by specular reflection of light, which is the main source of errors in photometric stereo measurements.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor with the capture of photometric stereo image data as disclosed by Kantor. 
The motivation being to reduce specular reflection, allowing for accurate determination of surface shapes (as disclosed by Kantor (Abstract)).
Taylor in view of Kantor fails to disclose collimated light beams.In the analogous field of optical range finders, Lee discloses in at least Fig. 2, collimated light beams (Para [0019], “The pulse is reflected by the first beam splitter 112 and then collimated by the first object lens 111, to travel toward the target.” Both beam emitters are seen as fixed to the image capture device in Fig. 2 with beam splitters for collimating the first and second object lens, the beams are within the field of view and the distance is presented on a display as shown in Figs. 7A-B, this is also described in Para [0028] and [0030].)
The motivation being to obtain an optimal distance and position for image capture as well as provide visual feedback to the user and further allowing the user to control the field of view.

With respect to Claim 13, in the field of medical dual lens cameras Taylor discloses in at least Figs. 8A-C, a non-contact skin imaging device according to claim 9, wherein the controller is arranged to determine a rate of change of the position at which each light beam intersects the skin surface, whereby the controller is arranged to judge that the skin surface is in an optimal position, and if the rate of change of the positions at which the light beams intersect the skin surface is less than a predetermined threshold (Claim 1, “said pair of spaced light beam emitters modulated and configured for rapid alternating activation so as to project alternating first and second beams of light toward the patient and within said area of interest; said first beam of light generating a first reflecting beam from a first point on the patient, and said second beam of light generating a second reflecting beam from a second point on the patient; at least one of said first and second imaging systems configured to detect reflectance locations from the patient from each of said alternating first and second beams of modulated light and said computer processor identifying pixel location for each of said reflectance locations, determining the spacing between said pixel locations and using said spacing to calculate in real time the distance of said main body from the patient based on the distance between said first and second reflectance locations.” Processor 32 determines the spacing between reflectance location 1 and 2 in real time through calculation, thus, determining a rate of change of the position at which each light beam intersects)
However, Taylor does not disclose capturing the photometric stereo image data or collimated light beam.
In an analogous imaging field of endeavor, Kantor discloses in at least Fig. 1, capturing the photometric stereo image data (Abstract, “The imaging device of the invention significantly improves photometric stereo measurements by suppressing specular reflection and allows accurate determination of the surface shape”; (Para [0072], “The present invention introduces a method and an apparatus for imaging the topography of skin or tissue surface in an accurate and reproducible way. To achieve this, the following specification describes methods 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor with photometric stereo measurements as disclosed by Kantor and a collimated light beam as disclosed by Lee. 
The motivation being to reduce specular reflection, allowing for accurate determination of surface shapes (as disclosed by Kantor (Abstract))
Taylor in view of Kantor further lacks a clear disclosure of collimated light beams.
In the analogous field of optical range finders, Lee discloses in at least Fig. 2, collimated light beam (Para [0019], “The pulse is reflected by the first beam splitter 112 and then collimated by the first object lens 111, to travel toward the target.” Both beam emitters are seen as fixed to the image capture device in Fig. 2 with beam splitters for collimating the first and second object lens, the beams are within the field of view and the distance is presented on a display as shown in Figs. 7A-B, this is also described in Para [0028] and [0030].)Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor in view of Kantor with collimated light beams as disclosed by Lee.


With respect to Claim 15, in the field of medical dual lens cameras Taylor discloses in at least Figs. 1-2 and 8A-C, a non-contact skin imaging device according to claim 1 comprising a portable housing for supporting the photometric stereo imaging apparatus, the optical range finder and the controller (“Imaging apparatus 10 includes a generally rigid main body or housing 12 having a grip 14 to allow a user to ergonomically grasp and manipulate imaging apparatus 10 when in use. Imaging apparatus 10 comprises a hand-held, battery powered imaging device that provides: (1) an Identification Picture wherein an image of the patient's face is captured for identification purposes; (2) an AOI picture wherein an image of the general area of interest on the patient is captured; and (3) an SOI picture wherein an image of the subject lesion of interest is captured.”)



With respect to Claim 17, in the field of medical dual lens cameras Taylor discloses in at least Fig. 8A-C, a method according to claim 16, wherein the optical range finder comprises a plurality of light sources mounted in different respective fixed positions relative to the image capture device (Col. 6, lines 42-56, “use of the laser range finder apparatus and method associated with an imaging apparatus….imaging apparatus 10 includes a pair of laser beam projecting devices 24 that are installed in laterally spaced relation (e.g. left and right configurations) and angularly disposed such that the respective beams intersect at a Where the collimated light beams are fixed on the right and left side of front 16 of the laser range finder apparatus), and wherein the method comprises: 
emitting a plurality of light beams through the field of view of the image capture device (Brief Summary of the Invention, Col. 2, lines 60-67, “The imaging apparatus further includes a laser range finding configuration, wherein spaced first and second lasers are angularly disposed so as to cast beams that intersect at a desired distance from the imaging apparatus”; (Col. 6, lines 42-56, “imaging apparatus 10 includes a pair of laser beam projecting devices 24 that are installed in laterally spaced relation (e.g. left and right configurations) and angularly disposed such that the respective beams intersect at a predetermined distance from the front 16 of imaging device 10 so as to provide the user with a visual indication when the imaging device is the proper distance from the subject.”), 
monitoring, by an image processing controller in communication with the image capture device, a position at which the light beams intersect the skin surface (Claim 1, “said pair of spaced light beam emitters modulated and configured for rapid alternating activation so as to project alternating first and second beams of light toward the patient and Processor 32 determines the spacing between reflectance location 1 and 2 in real time through calculation, thus, determining a rate of change of the position at which each light beam intersects),
wherein judging whether or not the skin surface is in an optimal position for capturing the photometric stereo image data is based on the position at which the light beams intersect the skin surface (Col. 6 line 60 – Col. 7 line 2, “The processor 32 is capable of determining that the target in FIG. 8A is on the far side of the laser angle convergence. FIG. 8B illustrates imaging apparatus 10 positioned too close to the patient's hand such that left and right beams 25L and 25R reflect on the patient's hand prior to intersection and/or convergence. The processor 32 is capable of determining that the target in FIG. 8B nearer than the target in FIG. 8B Finally, FIG. 8C illustrates imaging apparatus 10 properly positioned relative to the patient's hand such that beams 25L and 25R intersect at or near the subject of interest (SOI).”)
However, it does not disclose a collimated light beam. 
In the analogous field of optical range finders, Lee discloses a collimated light source In the analogous field of optical range finders, Lee discloses in at least Fig. 2, collimated light beam (Para [0019], “The pulse is reflected by the first beam splitter 112 and then collimated by the first object lens 111, to travel toward the target.” Both beam emitters are seen as fixed to the image capture device in Fig. 2 with beam splitters for collimating the first and second object lens, the beams are within the field of view and the distance is presented on a display as shown in Figs. 7A-B, this is also described in Para [0028] and [0030].)
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the system of Taylor in view of Kantor with a collimated light source.
The motivation being to obtain an optimal distance and position for image capture as well as provide visual feedback to the user and further allowing the user to control the field of view. 
With respect to Claim 18, in the field of medical dual lens cameras Taylor discloses in at least Figs. 1-2 and 8A-C, a method according to claim 17, wherein judging whether or not the skin surface is in an optimal position and determining whether or not the positions at which the light beams intersect the skin surface are within a predetermined region (Claim 1, “said pair of spaced light beam emitters modulated and configured for rapid alternating activation so as to project alternating first and second beams of light toward the patient and within said area of interest; said first beam of light generating a first reflecting beam from a first point on the patient, and said second beam of light generating a second reflecting beam from a second point on the patient; at least one of said first and second imaging systems configured to detect reflectance locations from the patient from each of said alternating first and second beams of modulated light and said computer processor identifying pixel location for each of said reflectance locations, determining the spacing between said pixel locations and using said spacing to calculate in real time the distance of said main body from the patient based on the Where suitable range is interpreted as a threshold distance for determination of the optimal position). 
However, Taylor does not disclose photometric stereo image data or collimated light beam.
In an analogous imaging field of endeavor, Kantor discloses in at least Fig. 1, photometric stereo image data (Abstract, “The imaging device of the invention significantly improves photometric stereo measurements by suppressing specular reflection and allows accurate determination of the surface shape”; (Para [0072], “The present invention introduces a method and an apparatus for imaging the topography of skin or tissue surface in an accurate and reproducible way. To achieve this, the following specification describes methods for removing glare caused by specular reflection of light, which is the main source of errors in photometric stereo measurements.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor with photometric stereo measurements as disclosed by Kantor.The motivation being that it provides accurate results because it provides a means of eliminating of specular reflectivity (as disclosed in Kantor Para [0029]).
Taylor in view of Kantor however lacks a clear disclosure of collimated light beams.
In the analogous field of optical range finders, Lee discloses collimated light sources In the analogous field of optical range finders, Lee discloses in at least Fig. 2, collimated light beam (Para [0019], “The pulse is reflected by the first beam splitter 112 and then collimated by the first object lens 111, to travel toward the target.” Both beam emitters are seen as fixed to the image capture device in Fig. 2 with beam splitters for collimating the first and second object lens, the beams are within the field of view and the distance is presented on a display as shown in Figs. 7A-B, this is also described in Para [0028] and [0030].)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor in view of Kantor with a collimated light beam as disclosed by Lee.
The motivation being that it provides accurate results to obtain an optimal distance and position for image capture as well as provide visual feedback to the user and further allowing the user to control the field of view.

a method according to claim 17, wherein the lights beams project points on the skin surface, and wherein judging whether or not the skin surface is in an optimal position comprises determining a spacing between the points (Claim 1, “said pair of spaced light beam emitters modulated and configured for rapid alternating activation so as to project alternating first and second beams of light toward the patient and within said area of interest; said first beam of light generating a first reflecting beam from a first point on the patient, and said second beam of light generating a second reflecting beam from a second point on the patient; at least one of said first and second imaging systems configured to detect reflectance locations from the patient from each of said alternating first and second beams of modulated light and said computer processor identifying pixel location for each of said reflectance locations, determining the spacing between said pixel locations and using said spacing to calculate in real time the distance of said main body from the patient based on the distance between said first and second reflectance locations”; (Col. 5, lines 24-28, “By comparing successive data from corresponding successive light beam emissions from both light beam emitters 24L and 24R, processor 32 is capable (via software) to determine whether the subject is within a suitable range for imaging.” Where suitable range is interpreted as a threshold distance for determination of the optimal position).
However, Taylor does not disclose capturing the photometric stereo image data or collimated light beams.
In an analogous imaging field of endeavor, Kantor discloses in at least Fig. 1, capturing the photometric stereo image data (Abstract, “The imaging device of the invention significantly improves photometric stereo measurements by suppressing specular reflection and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor with photometric stereo measurements as disclosed by Kantor.
The motivation being that it provides accurate results because it provides a means of eliminating of specular reflectivity (as disclosed in Kantor Para [0029]) and to obtain an optimal distance and position for image capture as well as provide visual feedback to the user and further allowing the user to control the field of view.Taylor in view of Kantor further lack a clear disclosure of collimated beams.
collimated light sources In the analogous field of optical range finders, Lee discloses in at least Fig. 2, collimated light beam (Para [0019], “The pulse is reflected by the first beam splitter 112 and then collimated by the first object lens 111, to travel toward the target.” Both beam emitters are seen as fixed to the image capture device in Fig. 2 with beam splitters for collimating the first and second object lens, the beams are within the field of view and the distance is presented on a display as shown in Figs. 7A-B, this is also described in Para [0028] and [0030].)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor in view of Kantor collimated light beams as disclosed by Lee.
The motivation being to obtain an optimal distance and position for image capture as well as provide visual feedback to the user and further allowing the user to control the field of view.
With respect to Claim 21, the modified system of Taylor, in view of Kantor discloses a method according to claim 17, wherein judging whether or not the skin surface is in an optimal position comprises determining a rate of change of the position at which each light beam intersects the skin surface (Claim 1, “said pair of spaced light beam emitters modulated and configured for rapid alternating activation so as to project alternating first and second beams of light toward the patient and within said area of interest; said first beam of light generating a first reflecting beam from a first point on the patient, and said second beam of light generating a second reflecting beam from a second point on the patient; at least one of said first and second imaging systems configured to detect reflectance locations from the patient from each of said alternating first and second beams of modulated light and said computer processor identifying pixel location for each of said reflectance locations, determining the Processor 32 determines the spacing between reflectance location 1 and 2 in real time through calculation, thus, determining a rate of change of the position at which each light beam intersects). 
However, Taylor does not disclose capturing the photometric stereo image data or collimated light beam.
In an analogous imaging field of endeavor, Kantor discloses in at least Fig. 1, capturing the photometric stereo image data (Abstract, “The imaging device of the invention significantly improves photometric stereo measurements by suppressing specular reflection and allows accurate determination of the surface shape”; (Para [0072], “The present invention introduces a method and an apparatus for imaging the topography of skin or tissue surface in an accurate and reproducible way. To achieve this, the following specification describes methods for removing glare caused by specular reflection of light, which is the main source of errors in photometric stereo measurements.”)
Before the effective filing date of the application, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor with photometric stereo measurements as disclosed by Kantor.

Taylor in view of Kantor further lacks a clear disclosure of collimated beams.
In the analogous field of optical range finders, Lee discloses collimated light sources In the analogous field of optical range finders, Lee discloses in at least Fig. 2, collimated light beam (Para [0019], “The pulse is reflected by the first beam splitter 112 and then collimated by the first object lens 111, to travel toward the target.” Both beam emitters are seen as fixed to the image capture device in Fig. 2 with beam splitters for collimating the first and second object lens, the beams are within the field of view and the distance is presented on a display as shown in Figs. 7A-B, this is also described in Para [0028] and [0030].)
Before the effective filing date of the application, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the non-contact skin imaging device as disclosed by Taylor in view of Kantor with collimated light beams as disclosed by Lee.
The motivation being to obtain an optimal distance and position for image capture as well as provide visual feedback to the user and further allowing the user to control the field of view.



s 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 8606345), in view of Kantor (US 20110304705), in view of Lee (US 20070229796), and further in view of Fright (US 20130137991).

With respect to Claim 11, the modified system of Taylor in view of Kantor, and in view of Lee discloses a non-contact skin imaging device according to claim 4
However, it does not disclose wherein the collimated light source(s) are arranged to emit a planar light beam.
In an analogous field of handheld skin measuring or monitoring devices, Fright discloses in Fig. 9, wherein the collimated light source(s) are arranged to emit a planar light beam (12) (Para [0068], “A laser fan-beam emitted by a single laser fan-beam projector 9 is shown in FIG. 9. The laser fan-beam projector 9 is directed towards a surface S. The projected laser beam has a fan-beam angle .varies. and is relatively thin, such that a laser line 12 is projected onto a flat surface S. The shape of the fan-beam on a non-flat surface will be more complex, as will be discussed further below. The length of the laser fan-beam line 12 will depend on the fan-beam angle .varies., the distance between the laser fan-beam projector 9 and the surface S, and the relative angle between the laser fan-beam projector 9 and the surface S.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-contact skin imaging device as disclosed 
The motivation being to allow for reflection upon more complex shapes (patient’s leg, inside a wound, etc.) and not only flat regions of interest on a subject’s skin as disclosed by Fright (Para [0082]-[0086]). 

With respect to Claim 12, the modified system of Taylor, in view of Kantor, and in view of Lee discloses a non-contact skin imaging device according to claim 11, for capturing the photometric stereo image data, and wherein the controller is arranged to judge that the skin surface is in an optimal position based on the position at which the lines intersect each other (Col. 6 line 60 – Col. 7 line 2, “The processor 32 is capable of determining that the target in FIG. 8A is on the far side of the laser angle convergence. FIG. 8B illustrates imaging apparatus 10 positioned too close to the patient's hand such that left and right beams 25L and 25R reflect on the patient's hand prior to intersection and/or convergence. The processor 32 is capable of determining that the target in FIG. 8B nearer than the target in FIG. 8B Finally, FIG. 8C illustrates imaging apparatus 10 properly positioned relative to the patient's hand such that beams 25L and 25R intersect at or near the subject of interest (SOI).”)
However, it does not disclose wherein the collimated lights beams project lines on the skin surface. 
In an analogous field of handheld skin measuring or monitoring devices, Fright discloses wherein the collimated lights beams project lines on the skin surface (Para [0068], “A laser fan-beam emitted by a single laser fan-beam projector 9 is shown in FIG. 9. The laser fan-beam projector 9 is directed towards a surface S. The projected laser beam has a fan-beam angle 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-contact skin imaging device as disclosed by Taylor, in view of Kantor, with a collimated light source(s) arranged to emit a planar light beam as disclosed by Fright. 
The motivation being to allow for reflection upon more complex shapes (patient’s leg, inside a wound, etc.) and not only flat regions of interest on a subject’s skin as disclosed by Fright (Para [0082]-[0086]).
With respect to Claim 20, the modified system of Taylor, in view of Kantor, and in view of Lee discloses a method according to claim 17, wherein judging whether or not the skin surface is in an optimal position for capturing the photometric stereo image data comprises determining a position at which the lines intersect each other.
However, it does not disclose wherein the lights beams project lines on the skin surface. 
In an analogous field of handheld skin measuring or monitoring devices, Fright discloses wherein the collimated lights beams project lines on the skin surface (Para [0068], “A laser fan-beam emitted by a single laser fan-beam projector 9 is shown in FIG. 9. The laser fan-beam projector 9 is directed towards a surface S. The projected laser beam has a fan-beam angle 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-contact skin imaging device as disclosed by Taylor, in view of Kantor, with a collimated light source(s) arranged to emit a planar light beam as disclosed by Fright. 
The motivation being to allow for reflection upon more complex shapes (patient’s leg, inside a wound, etc.) and not only flat regions of interest on a subject’s skin as disclosed by Fright (Para [0082]-[0086]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 8606345), in view of Kantor (US 20110304705), and further in view of Gomi (US 20130256505). 

With respect to Claim 3, the modified system of Taylor in view of Kantor discloses a non-contact skin imaging device according to claim 2. 
However, it does not disclose the illumination array comprises a ring of light sources mounted around the periphery of the field of view of the image capture device.
In a similar field of imaging devices and methods, Gomi discloses in at least Fig. 4, the illumination array (711) comprises a ring of light sources mounted around the periphery of the field of view of the image capture device (20) (Para [0078], “plurality of light sources 711 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-contact skin imaging device as disclosed by Taylor, in view of Kantor, with an illumination array comprising a ring of light sources. 
The motivation being, the imaging device can determine a lighting direction in which a focus state becomes best, thus, obtaining a good skin image (as disclosed by Gomi (Para [0110)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 8606345), in view of Kantor (US 20110304705), and further in view of Tsuda (US 2012236126).  

With respect to Claim 14, the modified system of Taylor in view of Kantor discloses a non-contact skin imaging device according to claim 2.
However, it does not disclose wherein the controller comprises a field programmable gate array in communication with the image capture device.
In the similar field of three-dimensional stereo imaging, Tsuda discloses in at least Fig. 12, wherein the controller comprises a field programmable gate array in communication with the image capture device (Para [0098], “The stereo image pickup device 1000 includes a controller (not shown) for controlling all or some of its functional units. The controller is formed by, for example, a microprocessor, a read-only memory (ROM), or a random access memory A microprocessor is a programmable device analogous to a field programmable gate array (FGPA), thus, performing the same intended function)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-contact skin imaging device as disclosed by Taylor, in view of Kantor, with a microprocessor for controlling functional units of a device as disclosed by Tsuda. 
The motivation being to implement executable instructions for control of device components to achieve the desired outcome or function.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/S.V.B./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793